 3ODECISIONS OF NATIONAL LABOR RELATIONS BOARDYard Bird of Olympia,Inc., d/b/a Sea-Mart Shopping Center 1andRetail Clerks Union,Local 309, Retail Clerks InternationalAssociation,AFL-CIO.Case No. 19-CA-3001.October 4, 1965DECISION AND ORDEROn June 8, 1965, Trial Examiner William E. Spencer issued hisDecision in the above-entitled case, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed, as set forth inthe attached Trial Examiner's Decision.Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner's Decision and a briefin support of the exceptions, and the Respondent filed a brief in sup-port of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the following modi-fication, noted below.We agree with the Trial Examiner that Pearl Dorris was dis-charged for cause, for it is apparent to us that it was Dorris' in-competence which occasioned her discharge.Practically from thetime of her employment 3 months before her discharge, and 21/2months before the union demand that she be paid the contract wagerate, the Respondent had been concerned with Dorris' job perform-ance.Hired as a cashier, she was at the end of a month transferredto the yardage department, and a few weeks later to the girls' depart-ment.Her three jobs were successively less demanding and in eachshe proved unsatisfactory.Having come at a time when the Respond-ent had about exhausted its efforts to place Dorris in a suitable job,the Union's demand that Dorris be paid the alleged contract rate,which would have been in effect a pay raise, simply magnified thenearly insoluble problem of finding a satisfactory position for her.In these circumstances, we find it was Dorris' incompetence and notthe union demand which caused her discharge.Consequently, asrecommended by the Trial Examiner, we shall dismiss the complaint.iThe name of the Respondent appears as corrected at the hearing.155 NLRB No. 10. SEA-MART SHOPPING CENTER31ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat the complaint be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerWilliam E. Spencer in Olympia, Washington, on March 31, 1965, upon a complaintof the General Counsel of the National Labor Relations Board, the latter hereincalled the Board, dated January 26, 1965, and the duly filed answer of the Respond-ent.The complaint, based upon a charge filed November 27, 1964, by Retail ClerksUnion, Local 309, Retail Clerks International Association, AFL-CIO, herem calledthe Union, alleged, in substance, and Respondent's answer denied, that the Respond-ent, in violation of Section 8(a)(1) and (3) of the National Labor Relations Act,as amended, herein called the Act, discharged its employee, Pearl Dorris, becauseof her union and concerted activities.Upon the entire record in the case, my observation of the witnesses, and considera-tion of the briefs filed with me by the General Counsel and the Respondent, re-spectively, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Washington corporation with its principal office and place ofbusiness located in Olympia, Washington, where it is engaged in operating a depart-ment store, during a representative 12-month period, sold and distributed productshaving a gross value in excess of $500,000, and received goods valued in excess of$50,000 which were transported to its place of business in Olympia from outsidethe State of Washington.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESOn or about October 14, 1964, the Respondent discharged its employee, PearlDorris, rather than pay her a higher wage than she was then receiving, as demandedby the Union and herself. It is alleged that the discharge was violative of Sec-tion 8(a)(1) and (3) of the Act. I find that it was not.At all times material the Respondent had a bargaining agreement with the Unionwhich established a wage scale for its employees.When the Union discovered thatDorris was not receiving the wage it considered her entitled to under the agreement,its secretary,Doris Ross, on September 29 and again on October 9, telephonedofficers of the Respondent and requested that Dorris' wages be raised to conformwith the wage scale contained in the agreement.The latter conversation was withNoel Cole, manager of Respondent's operation in Olympia, its only operationinvolved in this proceeding.Cole replied that Dorris was not worth the wagedemanded.About October 14, Cole spoke to Dorris where she was at work, and according toher credited testimony said, "I hear you are not happy."To this she replied thatshe was not unhappy but thought that a hundred dollars for 2 weeks' work "wasn'tvery much money." Cole then said that he thought he should be the one who de-cided how much she should be paid, that not even Joyce Klontz, the departm, .ithead, was drawing journeyman wages; that he had been trying ever since theUnion called him to decide what to do.Dorris admitted that she would not haveremained in Respondent'semploy at the wage she was then receiving, and at the 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime of the discharge, which occurred during or at the conclusion of this conversa-tion, that she told Cole she would not continue to work for less than $1.50 anhour.She was then receiving $1.34.1It is assumed though not found that under the Union's bargaining agreement withRespondent, Dorris' experience entitled her to the wage the Union demanded. Iwould not think however that this would put the Respondent to the alternative ofkeeping one in its employ at the stipulated wage whom it regarded as incompetentto receive such a wage, or being found guilty of an 8(a)(1) and (3) violation.Upon the entire evidence I have no doubt that the Respondent believed, as Colestated to Ross and, indeed, to Dorris herself 2 that Dorris was not worth-in termsof competency-the stipulated wage. It could not keep Dorris in its employ unlessitpaid her the stipulated wage, or the wage demanded by Dorris as a condition forremaining in its employ, and accordingly it discharged her.There is no evidenceof antiunion bias on the part of Respondent, such evidence as there is, with theexception of the discharge itself, indicating amicable relations between the Unionand Respondent.The mere assertion of a right under a bargaining agreement if made in goodfaith, even though the right asserted may not be supported by the contract itself,may be protected union and concerted activity as the Board has held(MushroomTransportation Co., Inc.,142 NLRB 1150, 1157-1158), but in my opinion it doesnot follow that insubordination or other breach of plant discipline based on anemployee's unilateral determination of his contractual rights, or, as here, an em-_ployee's refusal to continue to work unless paid a stipulated wage, even though thatemployee's refusal is based on a belief that the bargaining agreement entitles her tosuch higher wage, is protected union or concerted activity.Had the employee inquestion merely asserted a claim, or filed a grievance, and been discharged therefor,we would have a different problem. I attempted to make such a distinction in anearlier decision(Traylor-Pamco,154NLRB 380, 387, footnote 6, October 12,1964) but here it is more clearly defined.This is not an appropriate forum, I think,in which to seek enforcement of the terms of a bargaining agreement.I shall recommend dismissal of the complaint.CONCLUSIONS OF LAWThe Respondent is an employer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning of Section 2(5) of the Act.The Respondent has not engaged in the alleged unfair labor practices.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.'Cole testified that he had already decided to discharge Dorris for Incompetency atthe time he first learned of the Union's protest on her wages, and was supported in thisby Klontz. I do not credit this testimony.Klontz' testimony Is Inconsistent with thatgiven in a prehearing affidavit, and Cole's statements to Dorris at the time of her dis-charge,while bearing out his position that he did not consider her work satisfactory,showed clearly that the Union's demand for a higher wage entered into the dischargeconsiderations.Dorris testified:I said, "Has my work been satisfactory?"And be said, no, not exactly that he washonest, that his wife had always told him how honest he was.Old Homestead Bread Co. (Town Talk Bread)andCharles E.Cosens.Case No. 17-CA-92611.October 5,1965DECISION AND ORDEROn July 21, 1965, Trial Examiner Sydney S. Asher, Jr., issued hisDecision in the above-entitled proceeding, finding that the Respondent155 NLRB No. 8.